
	
		I
		111th CONGRESS
		1st Session
		H. R. 2995
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Davis of Alabama
			 (for himself, Mr. Boustany,
			 Mr. Cassidy,
			 Mr. Bachus,
			 Mr. Cao, Mr. Melancon, Mr.
			 Braley of Iowa, Mr.
			 Fleming, Mr. Scalise, and
			 Mr. Boswell) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the American Recovery and Reinvestment Tax Act
		  of 2009 to clarify the low-income housing credits that are eligible for the
		  low-income housing grant election, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster State Housing Recovery Act of
			 2009.
		2.Low-income housing
			 grant election
			(a)Clarification of
			 eligibility of low-income housing creditsParagraph (1) of section 1602(b) of the
			 American Recovery and Reinvestment Tax Act of 2009 is amended—
				(1)by inserting
			 , plus any increase in the State housing credit ceiling for 2009
			 attributable to any State housing credit ceiling returned in 2009 to the State
			 by reason of section 1400N(c) of such Code (including as such section is
			 applied by reason of sections 702(d)(2) and 704(b) of the Tax Extenders and
			 Alternative Minimum Tax Relief Act of 2008) after 1986
			 in subparagraph (A), and
				(2)by inserting
			 , plus any increase in the State housing credit ceiling for 2009
			 attributable to any additional State housing credit ceiling made by reason of
			 the application of such section 702(d)(2) and 704(b) after such
			 section in subparagraph (B).
				(b)Application of
			 additional housing credit amount for purposes of 2009 grant
			 electionSubsection (b) of section 1602 of such Act is amended by
			 adding at the end the following flush sentence: For purposes of
			 subparagraph (B), in the case of any area to which such section 702(d)(2) or
			 704(b) applies, section 1400N(c)(1)(A) of such Code shall be applied without
			 regard to clause (i)..
			(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of section 1602 of the American Recovery and
			 Reinvestment Tax Act of 2009.
			
